NO. 07-09-00371-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                 SEPTEMBER 7, 2011


                       JOSE ANGEL CORDOVA, APPELLANT

                                           v.

                         THE STATE OF TEXAS, APPELLEE


              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

           NO. B14880-0303; HONORABLE EDWARD LEE SELF, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Appellant, Jose Angel Cordova, entered a plea of guilty to possession of a

controlled substance, less than one gram, and as part of a plea agreement, was placed

on deferred adjudication community supervision for two years. Eventually, appellant

was adjudicated guilty and he was placed on straight probation. On October 22, 2009,

appellant’s probation was revoked and he was sentenced to two years in a State Jail

Facility. Appellant has perfected his appeal of the judgment. We affirm.
                             Factual and Procedural Background


       Appellant’s initial plea, on September 22, 2003, was to two years deferred

adjudication community supervision. The State filed an original and amended motion to

proceed to adjudication.        The amended motion was ultimately dismissed without

prejudice on May 23, 2005. Later, on August 25, 2005, the State filed another motion to

proceed. This motion was heard by the trial court on December 28, 2006, and appellant

was adjudicated guilty and sentenced to three years community supervision.             On

August 26, 2009, the State filed a motion to revoke appellant’s community supervision.

The trial court conducted a hearing on the motion to revoke on October 22, 2009, and

revoked appellant’s community supervision, sentencing him to two years in a State Jail

Facility.


       Appellant’s initial appellate counsel filed an Anders1 brief contending that there

were no arguable issues on appeal.          We affirmed the conviction on that basis in

Cordova v. State, No. 07-09-00371-CR (Tex.App.—Amarillo, delivered April 19, 2010).

Subsequently, on June 22, 2010, appellant filed a petition for discretionary review, a

copy of which was filed with this Court. See TEX. R. APP. P. 68.3.2 We withdrew our

original opinion and issued a subsequent opinion on January 6, 2011. See Cordova v.

State, No. 07-09-00371-CR, 2011 Tex. App. LEXIS 105 (Tex.App.—Amarilo Jan. 6,

2011), reversed per curiam, No. PD-0630-10 (Tex.Crim.App. Apr. 20, 2011). However,

our subsequent opinion was untimely under rule 50, as the same was issued more than

       1
            See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967).
       2
        Further reference to the Texas Rules of Appellate Procedure will be by
reference to “rule ___.”
                                              2
60 days after appellant’s petition for discretionary review had been filed. The Court of

Criminal Appeals ordered that our opinion of January 6, 2011 be withdrawn, and

remanded the case to this Court to properly consider the arguable grounds for appeal.

See Cordova, No. PD-0630-10.


      Appellant brings forth three issues. Two of appellant’s issues contend that the

trial court did not have jurisdiction to adjudicate appellant guilty on December 28, 2006,

or to revoke appellant’s community supervision on October 22, 2009. Appellant’s other

issue contends that the judgment of the trial court revoking appellant’s community

supervision was void. We disagree and affirm the judgment of the trial court.


                                Jurisdiction of Trial Court


      The contentions of appellant’s brief contest the jurisdiction of the trial court to act

on two different occasions. We will address those contentions separately.


Motion to Proceed


      Appellant’s initial contention is that on December 28, 2006, when the trial court

conducted a hearing on the State’s motion to proceed, the trial court lacked jurisdiction

over appellant’s case. According to appellant, this is because this hearing was held

outside of the initial two-year period during which appellant was on deferred

adjudication community supervision. Under appellant’s theory, the State should have

obtained a hearing and the trial court should have adjudicated appellant guilty by

September 22, 2005. Further, appellant contends that, since the order adjudicating

appellant guilty and placing him on community supervision occurred more than one year

                                             3
after the expiration of the term of appellant’s deferred adjudication community

supervision, the placement of appellant on community supervision for a period of three

years was void for lack of jurisdiction.


       However, we must first address the issue of the jurisdiction of the trial court to act

on December 28, 2006.         Remembering that appellant initially received two years

deferred adjudication on September 22, 2003, appellant’s deferred adjudication was

scheduled to expire on September 22, 2005. However, the State filed a motion to

adjudicate on August 25, 2005, prior to the expiration of the deferred adjudication. The

record reflects that, on that same day, an order for a capias was issued to take

appellant into custody. Further, the record shows that appellant was served with the

warrant on September 6, 2005.


       Appellant’s initial deferred adjudication was granted pursuant to section 5 of

article 42.12 of the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC.

ANN. art. 42.12, § 5 (West Supp. 2010).3 Article 42.12, section 5(b) provides that, upon

a violation of one of the terms and conditions imposed under subsection (a), a

defendant may be arrested and detained as provided in section 21 of article 42.12. See

art. 42.12, § 5(b). The provisions of section 21 make it clear that, at any time during the

period of community supervision, a judge may issue a warrant for a defendant and

detain the defendant until a hearing is held. See art. 42.12, § 21(b). When interpreting

this statutory scheme against an allegation of loss of jurisdiction because the hearing

was held after the probationary period expired, the Texas Court of Criminal Appeals

       3
          Further reference to the Texas Code of Criminal Procedure will be by reference
to “Article __” or “art. ___.”
                                             4
held that so long as the motion to revoke or proceed is filed and the warrant to arrest is

issued before the expiration of the community service period, the trial court retains

jurisdiction to act upon the community supervision. See Ex parte Donaldson, 86 S.W.3d
231, 232 (Tex.Crim.App. 2002) (per curiam); Bender v. State, No. 07-03-0235-CR, 2005

Tex.App. LEXIS 4335, at *1 (Tex.App.—Amarillo June 7, 2005, no pet.) (per curiam)

(mem. op., not designated for publication). Accordingly, appellant’s contention that the

trial court did not have jurisdiction to hear the motion to proceed is overruled.


       However, appellant is connecting this argument with a reading of article 42.12,

section 22, to conclude that the trial court lost jurisdiction. Section 22(c) provides that:


       A court may extend a period of community supervision under this section
       at any time during the period of supervision or, if a motion for revocation of
       community supervision is filed before the period of supervision ends,
       before the first anniversary of the date on which the period of supervision
       ends.

See art. 42.12, § 22(c).      According to appellant’s argument, when the trial court

adjudicated his case on December 28, 2006, the trial court, in effect, continued or

modified his community supervision. Therefore, according to appellant’s theory, this

continuation or modification occurred after the first anniversary date on which

appellant’s community supervision ended. Thus, the trial court had no jurisdiction to so

act.


       Appellant’s argument has several flaws.        Initially, we can find nothing in the

record that would be construed as a continuation of or modification to appellant’s initial

deferred adjudication community supervision.          Quite the contrary, the trial court

adjudicated appellant guilty and placed him on community supervision. An adjudication
                                              5
of appellant’s guilt precluded the trial court from continuing or modifying appellant’s

deferred adjudication.   Therefore, article 42.12, section 22, does not even apply to

appellant.


       Next, we note that appellant has not cited this Court to any authority that has

followed appellant’s reasoning nor have we found any cases that support appellant’s

contentions. The only case that appellant can direct this Court’s attention to is Judge

Meyer’s dissenting opinion in Connolly v. State, 983 S.W.2d 738, 746 (Tex.Crim.App.

1999). In Connolly, the issue was the appellant’s right to appeal a finding that the State

used due diligence in apprehending the appellant after a motion to adjudicate had been

filed. Id. at 739. The issue was not about the one-year time frame for the trial court to

conduct a hearing on continuation or modification of an appellant’s community

supervision after the primary term had expired. In fact, the Connolly court affirmed an

adjudication of guilt where the motion to proceed and capias were filed during the

deferred adjudication period but the adjudication was not entered until a year and four

months after the expiration of the deferred adjudication period. See id. at 739. Thus,

because the Connolly court would be required to address its lack of jurisdiction if

appellant’s contention was correct, Connolly actually supports the trial court’s actions in

the present case. Accordingly, we overrule appellant’s first issue.


Motion to Revoke


       Appellant’s next contention is that the trial court lacked the jurisdiction to revoke

appellant’s community supervision on October 22, 2009. According to appellant, this is

so because the hearing was held outside of the statutory maximum time limit of

                                             6
appellant’s community supervision. To arrive at this conclusion, appellant asks this

Court to ignore cases of other Courts of Appeals that have held that, in calculating the

maximum amount of time an appellant may be ordered to serve on community

supervision, the courts do not aggregate the deferred adjudication community

supervision periods with the traditional community supervision periods. See Slaughter

v. State, 110 S.W.3d 500, 502-03 (Tex.App.—Waco 2003, pet. ref’d); Villarreal v. State,

No. 04-95-0073-CR, 1996 Tex.App. LEXIS 1564, at *3 (Tex.App.—San Antonio Apr. 24,

1996, pet. ref’d) (not designated for publication) (citing McNew v. State, 608 S.W.2d
166, 177 (Tex.Crim.App. 1978)). We agree with our sister courts in holding that the

periods of supervision under regular community supervision and deferred adjudication

supervision are not aggregated to determine the total period of supervision allowable

under the terms of article 42.12. See art. 42.12, § 15(b) (setting forth the maximum

period for state jail felony community supervision at five years with the right to extend

state jail felony community supervision up to a ten-year maximum). Appellant was

adjudicated guilty on December 28, 2006, and he was placed on standard community

supervision for a period of three years. This term of community supervision did not

exceed the maximum amount of time appellant could be placed on community

supervision for a state jail felony offense. Therefore, the trial court retained jurisdiction

over appellant’s case and subsequently revoked appellant’s community supervision and

assessed a sentence of confinement in a State Jail Facility for two years. Accordingly,

we overrule appellant’s second issue.




                                             7
      We need not address the contention in appellant’s third issue because that issue

is predicated upon our sustaining either appellant’s first or second issue.       Having

overruled both appellant’s first and second issues, we do not reach the third issue.


                                       Conclusion


      The judgment of the trial court is affirmed.




                                                       Mackey K. Hancock
                                                            Justice


Do not publish.




                                            8